DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “preparing a primary brew in a first anaerobic fermenter using the first tea solution as an anaerobic nutrient solution, including aerating the first tea solution”.  This indicates an aerobic fermentation.  However, claim 8 also recites “anaerobically fermenting the first tea solution to form a primary brew” indicating that a primary brew is obtained by aerobic fermentation.  It is not clear whether the primary brew is obtained by anaerobic fermentation or aerobic fermentation. Claim 8 is additionally confusing because a first anaerobic fermenter is used to produce an aerobic fermentation yet a second anaerobic fermenter is also used.  The primary brew is considered the aerobically brewed 
Claims 9-20 are rejected as they are dependent on or rely on claim 18 as a base claim and include all the limitations of claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMBUCHA HOME admin “How To Make Kombucha”, 2016 (HOME) accessed at http://kombuchahome.com/ in view of  How To Increase Alcohol Content of Kombucha Tea, April 19, 2015,  (ALCOHOL) accessed at http://kombuchahome.com/how-to-increase-alcohol-content-of-kombucha-tea.
As to claim 8, HOME and ALCOHOL render obvious claim 8 as follows: 
Claim 8
HOME
ALCOHOL
A method for brewing a fermented alcoholic beverage comprising
HOME teaches a system for brewing a fermented alcoholic beverage (pg 7, para 1) 
 
preparing a first tea solution, including steeping tea in a quantity of hot water to form a tea liquor, straining the tea from the tea liquor, and cooling the tea liquor
HOME teaches first tea solution in the form of tea and sugar and the tea is "strained" as the tea is restricted is in tea bags.  The mixture is also cooled (pg. 18, step 1 and Basic Kombucha Sweet Tea Recipe). 
 
preparing a primary brew in a first anaerobic fermenter using the first tea solution as an anaerobic nutrient solution, including aerating the first tea solution
In step 2 at page 19, tea is added to a jar which can serve as anaerobic fermenter with tea as an anaerobic nutrient solution.  An anaerobic fermenter is considered a piece of equipment that could carry out anaerobic fermentation.  However, this step requires aeration and there is no indication that anaerobic fermentation occurs at this time.    The jar is covered in step 2 on page 20 but is noted that circulation is needed (i.e., aerated). The primary fermentation is an aerobic The SCOBY needs to “breathe” while it “eats” the sugars in the sweetened tea. While eating the sugars, the SCOBY takes in oxygen, and releases carbon dioxide. Some of the carbon dioxide remains dissolved in the kombucha tea, but most is lost.
 
adding anaerobic fermentation yeast to the first tea solution
In step 2 at page 19, symbiotic community of bacteria (and) yeast (SCOBY) is added. 
 

As noted above, sugar is added in the initial mixture (pg. 18, step 1 and Basic Kombucha Sweet Tea Recipe). 
 
anaerobically fermenting the first tea solution to form a primary brew, 
At pages 26-27 under "Why a Second Ferment", it is taught that a first fermentation is anaerobic whereas a second anaerobic fermentation is completed.  The SCOBY is removed so that the only things that are working are the yeasts and bacteria in the kombucha tea. The yeasts and bacteria continue to process the sugars, but this time, without oxygen, they turn the sugars into CO2 and alcohol. This results in a primary brew that has been anaerobically fermented. 
 
transferring the primary brew from the first anaerobic fermenter to a second anaerobic fermenter to allow removal of yeast particulate formed during primary fermentation
HOME also teaches that the SCOBY (i.e., particulate yeast and bacteria) can be removed on pg. 27 and on pg. 28 it is taught that the material can be moved to a bottle (see Bottle the Kombucha). 
 
preparing a secondary brew in the second anaerobic fermenter, including anaerobically fermenting the anaerobic formation yeast remaining in the primary brew to form a secondary brew having an elevated alcohol by volume (ABV);
A second brew is prepared in the bottles as taught on pages 28-29. On page 29, it is even taught that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...). 
 

In step 2 under Tea on page 17, it is taught that "Once you’ve got your basic brew going, you can try out different blends and teas, which will give you different flavors in your final kombucha".  Thus, it would have been obvious to one skilled in the art to use second and even additional kombucha batches to form blends and to use the same process steps to obtain these batches. 

At pg. 25, it taught that for your first batch, use the standard measurements in this basic recipe. Once you know how your SCOBY will develop and what it likes, you can adjust the recipe to make your SCOBY happy and to get the strength and flavor of kombucha tea you prefer. Brewing conditions will be different for every kombucha brewer, and sometimes even for every different brewing session. Changes in the weather, the way the SCOBY develops, and the type of sugar and tea will all affect the brew. When you’ve done a few batches, you’ll get a sense of what to expect.

On page 5, it is taught that "What is undisputed, however, is the fact that kombucha contains probiotics, which have been proven to help with digestion, circulation, and general health. Properly made kombucha contains a variety of good-for-you bacteria and yeasts, ones that thrive in a healthy body, and that work to create a healthy body to thrive in. The best way to find out what drinking kombucha will do for you is to start drinking it!".  Thus, it would have been obvious to a kombucha would have probiotics.  
 

Additionally, this general recipe makes one gallon of kombucha tea. You can adjust the ratios for more or less tea. It’s not an exact science here as the temperature of the room you brew your Kombucha, the size and health of your SCOBY, the amount of sugar, the amount of tea, and the desired fermentation level (sweater tea or more sour tea) you have will affect the brewing time.  Thus, it would have been obvious to vary the concentration of the kombucha (i.e., including concentrating or diluting) based on desired flavor and sweetness (see pg. 25). 
 
mixing the secondary brew and second tea solution together to form the fermented alcoholic beverage, wherein the fermented alcoholic beverage includes active probiotic colonies and an ABV of approximately 3% to 7%.
 
HOME does not teach the final ABV percentage.  However, ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been obvious to one skilled in the art to use an ABV % varying from 1 to 6% as ALCOHOL teaches that kombuchas can be produced with these amounts.

While HOME does not teach an ABV %, is noted that HOME teaches that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  With 


Claim 9 recites that the secondary brew has an ABV of approximately 8-9%. 
HOME does not teach the final ABV percentage.  However, ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been obvious to one skilled in the art to use an ABV % varying from 1 to 6% as ALCOHOL teaches that kombuchas can be produced with these amounts. 
Moreover, it is noted that on page 29 of HOME, it is even taught that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  Thus, it would have been obvious to increase and vary the amount of ABV%, as HOME teaches this can be done with an Airlock.   HOME teaches that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  With this in mind, it would have been obvious to one skilled in the art to increase and vary the amount of alcohol beyond the 6 ABV% taught by ALCOHOL, as HOME teaches this can be done with an Airlock.  

In step 2 under Tea on page 17, HOME teaches that "Once you’ve got your basic brew going, you can try out different blends and teas, which will give you different flavors in your final kombucha".  Thus, it would have been obvious to one skilled in the art to use second and even additional kombucha batches to form blends and to use the same process steps to obtain these batches. HOME does not teach the final ABV percentage.  However, ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been obvious to one skilled in the art to use an ABV % varying from 1 to 6% as ALCOHOL teaches that kombuchas can be produced with these amounts. Moreover, it is noted that on page 29 of HOME, it is even taught that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  Thus, it would have been obvious to increase and vary the amount of ABV%, as HOME teaches this can be done with an Airlock.   HOME teaches that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  With this in mind, it would have been obvious to one skilled in the art to increase and vary the amount of alcohol beyond the 6 ABV% taught by ALCOHOL, as HOME teaches this can be done with an Airlock.  

Claim 11 recites that the fermented alcoholic beverage having an ABV of approximately 4% to 6%. 
HOME does not teach the final ABV percentage.  However, ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been 

Claim 12 recites wherein preparing the first fermented tea solution further includes: 
adding sugar to the tea liquor to form a tea liquor/sugar mixture that will serve as the aerobic nutrient solution for aerobic fermentation; diluting the tea liquor/sugar mixture; cooling the tea liquor/sugar mixture; and inoculating the tea liquor/sugar mixture with a first symbiotic culture of bacteria and yeast ("first SCOBY") to begin fermentation;
wherein preparing a second tea solution further includes inoculating the second mixture with a second symbiotic culture of bacteria and yeast ("second SCOBY") to begin fermentation. 
HOME teaches the steps of adding, diluting, cooling and inoculating as set forth in claim 8. 
HOME is silent as to using a second SCOBY.
However, ALCOHOL teaches that additional yeasts and bacteria can be used in a second fermentation. ALCOHOL teaches that “when you add a variety of yeast that does an even better job of converting sugar to alcohol, you’ll really boost the amount of alcohol in the final product” (see 4. Add Yeast During Second Fermentation).  Thus, it would have been obvious to use a second SCOBY. 

Regarding claim 13, the fermented first tea solution is a kombucha or a Jun.
HOME teaches a Kombucha (see first page). 

Regarding claim 14, aerobic fermentation of the tea liquor/sugar mixture continues until the SCOBY digests a sufficient amount of sugar dissolved in the tea liquor and the first fermented tea solution has a pH of approximately 2.5-3.5.

HOME does not specifically teach the second fermented tea solution having a pH of approximately 2.5-3.5. However, it would have been obvious to one of ordinary skill in the art to vary the pH based on desired acidity as taught by HOME and specify when the second fermented tea solution has a pH of approximately 2.5-3.5 as the desired end point for the aerobic fermentation, if desired.
Claim 15 recites cooling the first fermented tea solution prior to anaerobically fermenting the first fermented tea solution.
HOME teaches first tea solution is created and cooled prior to further processing (pg. 18, step 1 and Basic Kombucha Sweet Tea Recipe). 


Claim 16 recites that the primary fermentation yeast consists of a yeast starter from the SCOBY, a champagne yeast, a wine yeast, a cider yeast, a beer yeast, or a combination thereof.
HOME is silent as to the type of yeast. 
However, ALCOHOL teaches in Step “4. Add Yeast During Second Fermentation” that champagne to wine yeast can be used to produced kombucha.  Thus, it would have been obvious to modify HOME with ALCOHOL and use champagne or wine yeast, as ALCOHOL teaches that these yeast can be used to produce kombucha. 

Claim 17 recites that the secondary brew has an ABV of approximately 8-9%.



Claim 18 recites that the aerobic fermentation of the second mixture continues until the SCOBY digests the sugar dissolved in the tea liquor to produce a second fermented tea solution having a pH of approximately 2.5-3.5. 
HOME teaches an aerobic fermentation of the second mixture continues until the SCOBY digests the sugar dissolved in the tea liquor to produce a second fermented tea solution (pg 27, para 2).  It is important to note that some sugar in the kombucha is needed to pull off a second fermentation. Your 
HOME does not specifically teach the second fermented tea solution having a pH of approximately 2.5-3.5. However, it would have been obvious to one of ordinary skill in the art to vary the pH based on desired acidity as taught by HOME and specify when the second fermented tea solution has a pH of approximately 2.5-3.5 as the desired end point for the aerobic fermentation, if desired.

Claim 19 recites that the secondary brew has an ABV of at least 1%, and mixing the secondary brew and the second fermented tea solution together forms the fermented alcoholic beverage having an ABV of approximately 4% to 1%.
HOME teaches in step 2 under Tea on page 17 that "Once you’ve got your basic brew going, you can try out different blends and teas, which will give you different flavors in your final kombucha".  Thus, it would have been obvious to one skilled in the art to use second and even additional kombucha brews/batches to form blends and to use the same process steps to obtain these batches. HOME does not teach the final ABV percentage.  However, ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been obvious to one skilled in the art to use an ABV % varying from 1 to 6% as ALCOHOL teaches that kombuchas can be produced with these amounts. It is noted thought that on page 29 of HOME, it is even taught that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  Thus, it would have been obvious to increase and vary the amount of ABV%, as HOME teaches this can be done with an Airlock.

Claim 20 recites that the fermented alcoholic beverage having an ABV of approximately 4% to 6%.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799